MEMORANDUM OPINION
No. 04-02-00794-CR
Gloria G. MARTINEZ,
Appellant
v.
The STATE of Texas,
Appellee

From the 175th Judicial District Court, Bexar County, Texas
Trial Court No. 1996-CR-6074
Honorable Mary Román, Judge Presiding
PER CURIAM
Sitting:	Sarah B. Duncan, Justice
		Karen Angelini, Justice
		Sandee Bryan Marion, Justice
Delivered and Filed:	January 22, 2003
APPEAL DISMISSED FOR LACK OF JURISDICTION
	On October 16, 2002 appellant Gloria G. Martinez filed a notice of appeal of the "sentence
... imposed against Defendant on the 16th day of September 2000." After reviewing the clerk's
record, we concluded Martinez intends to appeal the trial court's September 16, 2002 order that
extended the period of her community supervision for one additional year. The record reflects that
Martinez's community supervision had not been revoked when she filed her notice of appeal.
	An order modifying probation is not appealable. Basaldua v. State, 558 S.W.2d 2, 5 (Tex.
Crim. App. 1977); Elizondo v. State, 966 S.W.2d 671, 672 (Tex. App.-San Antonio 1998, no pet.).
Accordingly, we ordered Martinez to show cause why this appeal should not be dismissed for want
of jurisdiction. Martinez did not respond to our order. 
	The appeal is dismissed for want of jurisdiction. 
							PER CURIAM
Do not publish